904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Clinton CHRISTIANSON, Plaintiff-Appellant,v.Raymond M. MUNCY;  John Steel, Paramedic, Defendants-Appellees.
No. 89-7209.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  May 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-857-A).
Gary Clinton Christianson, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Gary Clinton Christianson appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.  The district court dismissed the case without prejudice upon expiration of the 100-day period, appellant not having complied with its order.


2
In the middle of the allowed exhaustion period, Christianson submitted materials disclosing that he had attempted to appeal his grievances through Level IV by writing to the Warden, the Regional Administrator, the Deputy Director and the Regional Ombudsman;  however, it appears that he had not followed the correct procedures for appealing his grievances, and therefore his appeals had not yet been considered.  The district court could properly find these materials insufficient to establish compliance with its order.  Accordingly, its dismissal of the action, without prejudice, was not an abuse of discretion in these circumstances.  We therefore affirm the judgment below.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.